DETAILED ACTION
Application 16/769694 “SOLID POLYMER ELECTROLYTE AND LITHIUM SECONDARY BATTTERY INCLUDING SAME”, is the national stage entry of a PCT application filed on 2/1/19 and claims priority from a foreign application filed on 2/9/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/4/22.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won-Kyung (“Cross-linked Composite Gel Polymer Electrolyte…”; Scientific Reports volume 6, Article number: 26332 (2016)) and Yamada (WO 2015/053228).
Regarding claim 1-7, 10 and 12-14, Won-Kyung teaches a solid polymer electrolyte (“gel polymer electrolyte, abstract) comprising: a porous substrate (“a highly porous and interconnected three-dimensional fibrous network structure”, page 4) comprising an inorganic material containing an ethylenically unsaturated group (“Surface modification of mesoporous SiO2 nanoparticles was carried out by using 3-methacryloxypropyltrimethoxysilane”; Synthesis of mesoporous… at page 8); a polymer compound coupled to the inorganic fiber and including a polymer network in which an oligomer containing a (meth)acrylate group is coupled in a three-dimensional structure (“The methacrylate-functionalized SiO2 (MA-SiO2) nanoparticles in the PAN membrane directly reacted with a gel electrolyte precursor containing tri(ethylene glycol) diacrylate [TEGDA]”, page 2); and a lithium salt (“lithium salt” abstract, “LiPF6”, Electrode preparation, page 8).  
As to claims 2, Won-Kyung teaches the ethylenically unsaturated group being methacryloxypropyltrimethoxysilane (page 8), which is a compound comprising at least one selected from the group consisting of a vinyl group, an acryloxy group and a methacryloxy group.  As to claims 3-5 and 14, Won-Kyung teaches the oligomer containing a methacrylate group being tri(ethylene glycol) diacrylate [TEGDA] (page 2), which is an oligomer containing an oxyalkylene group as in claim 3, and represented by Formula 1 of claim 4 or formula 1-1 of claim 5 or claim 14.  As to claim 7, Won-Kyung further teaches the porous substrate having a thickness of 40 microns (page 4, second paragraph), which lies within the claimed range of 1 to 200 microns.  As to claim 10, Won-Kyung further teaches the solid polymer electrolyte as a subcomponent of a lithium secondary battery (see abstract; see also “Electrode preparation and cell assembly” section of page 8).

Kung does not appear to teach the inorganic material being an inorganic fiber, or as to claim 6 and 12, wherein the fibers have a diameter of 0.01 to 10 microns, or more narrowly 0.01 to 8 microns as in claim 13.
In the battery art, Yamada teaches that a separator may be formed with inorganic fibers the inorganic material (“alumina fibers”, T004; “glass fibers”, T006, T009) as for the benefit of imparting shape stability (paragraph T004, T008).  Yamada further teaches the fibers having a diameter of preferably between 1 and 3 microns (paragraph T021).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize inorganic fiber as the inorganic material for the benefit of providing a structure with desirable shape stability as taught by Yamada.  Further, it would have been obvious to utilizes fibers having a diameter of size within the claimed range for the same benefit of imparting shape stability in view of Yamada.

Regarding claim 11, Kung and Yamada remains as applied to claim 1.  Won-Kung further teaches wherein the fiber contains the ethyleneically unsaturated group on a surface of the inorganic fiber (“Surface modification of mesoporous SiO2 nanoparticles was carried out by using 3-methacryloxypropyltrimethoxysilane”; Synthesis of mesoporous… at page 8).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won-Kyung (“Cross-linked Composite Gel Polymer Electrolyte…”; Scientific Reports volume 6, Article number: 26332 (2016)), Yamada (WO 2015/053228) and Furutani (US 2013/0084494).
Regarding claim 8, Won-Kyung and Yamada remains as applied to claim 1.  Kung does not expressly teach wherein the porous substrate has a porosity of 10% to 80%.
In the battery art, Furutani teaches a porous separator substrate wherein porous substrate has a porosity of 10% to 70% for the benefit of balancing lithium-ion permeability and strength (paragraph [0081]).
It would have been obvious to a person having ordinary skill in the art to configure the solid polymer electrolyte to have a porosity of between 10 and 70% for the benefit of balancing lithium-ion permeability and strength as taught by Furutani.  The claimed range is found to be obvious since the prior art range lies within and is substantially coextensive with the claimed range. 

Claims 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won-Kyung (“Cross-linked Composite Gel Polymer Electrolyte…”; Scientific Reports volume 6, Article number: 26332 (2016)), Yamada (WO 2015/053228) and Lee (US 2018/0166743).
Regarding claim 8, Won-Kyung and Yamada remains as applied to claim 1.  Won-Kyung further teaches wherein the oligomer containing a methacrylate group is tri(ethylene glycol) diacrylate (page 2), readable on applicant’s Formula 1-1, but does not appear to teach wherein the oligomer comprises a compound as represented by Formulas 1-2 through 1-5.
However, Formulas 1-2 to 1-5 are chemically similar to Formula 1-1, differing only in the number of acrylate groups joined onto the two wings of the polyethylene glycol unit.  Due to chemical similarity, the same or similar results would be expected upon replacing tri(ethylene glycol) as taught by Won-Kung with one of the other ethylene glycol acrylates embodied by Formulas 1-2 to 1-5.
Moreover, in the battery art, Lee teaches polymerizable oligomers for forming ion conductive polymer (paragraphs [0052, 0080, 0083]) and further teaches that such oligomers include not only triethylene glycol diacrylate (PEGDA), but also include various other embodiments having different numbers of acrylate units bonded onto a polyethylene glycol base unit (paragraph [0081]) suggestive of the compounds represented by claimed Formulas 1-2 through 1-5.  
It would have been obvious to a person having ordinary skill in the art to substitute a compound represented by claimed Formulas 1-2 through 1-5 for the triethylene glycol diacrylate [Formula 1-1] expressly taught by Won-Kyung, since these compounds are of the same basic chemical form comprising a polyethylene oxide base unit terminated with a plurality of arylate groups in a manner known in the art to provide polymerizable oligomers in view of Lee.  In other words, the compounds of Formulas 1-2 through 1-5 are obvious variants of the Formula 1-1 in view of their chemical similarities and the teaching of various polyethylene glycol acrylates as useful oligomers for forming polymerized cross-link structures in view of Lee, absent a showing of unexpected results associated with the use of any of the compounds of Formula 1-2 through 1-5, compared with the use of Formula 1-1 as in Won-Kyung.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Cui (US 2016/0164081) battery art teaching coupling agents comprising methacryloxy group.
Kim (US 2018/0212219) separator comprising acrylate group binder. 
Liu (US 2018/0248191) battery art teaching coupling agents comprising vinyl group.
Igawa (US 2018/0315551) separator comprising strength enhancing fibers.
Himstedt (US 2018/0261816) separator comprising strength enhancing fibers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723